                          IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH AMOOP                                                         CIVIL ACTION

               V.

MARK GARMAN, et al.                                                  NO. 19-1638

                                            ORDER


                                                                     , 2020, upon careful and

independent consideration of the pleadings and record herein, and after review of the Report

and Recommendation of Thomas J. Rueter, United States Magistrate Judge, it is hereby

ORDERED as follows:

               1.     The Report and Recommendation (ECF No. 9) is APPROVED and
                      ADOPTED;

               2.     The petition for writ of habeas corpus (ECF No. 1) is DENIED;

               3.     A certificate of appealability is not granted; and

               4.     The Clerk of Court is directed to mark this case CLOSED

                                                    BY THE COURT:
